Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made effective as of
August 14, 2018, by and among RigNet, Inc., a Delaware corporation (the
“Company”), and Digital Oilfield Investments LP (formerly known as, Dynamo
Investment Partners L.P.), an exempted limited partnership organized under the
laws of the Cayman Islands (the “Holder”).

The Holder (i) acquired pursuant to a Purchase Agreement, dated as of August 14,
2013, by and between Energy Growth Holding AS, Energy Growth AS, Cubera
Secondary KS, KKR European Fund III, Limited Partnership and the Holder, as
amended on September 18, 2013 (the “Purchase Agreement”), 4,049,691 shares of
the Company’s Common Stock, par value $0.001 per share (“Common Stock”) and
warrants to purchase 700,309 shares of Common Stock (the “Warrants”), which
Warrants were subsequently exercised on September 24, 2013 to acquire the
underlying 700,309 shares of Common Stock (collectively, the “Existing Shares”)
and (ii) acquired or may acquire from time to time from (and including)
August 13, 2018 and prior to December 31, 2018, in the open market, in privately
negotiated transactions, or otherwise additional shares of Common Stock (the
“New Shares”). The Company and the Holder wish to set forth in this Agreement
certain provisions relating to the granting of registration rights to the Holder
with respect to Registrable Securities held by it.

Certain capitalized terms used in this Agreement are defined in paragraph 10 of
this Agreement.

The parties hereto agree as follows:

1. Demand Registrations.

a. Requests for Registration and Sale. The Company and the Holder acknowledge
that the Existing Registration Statement relating to the Existing Shares has
been filed with and declared effective by the Commission. The Company agrees to
use its reasonable best efforts to keep the Existing Registration Statement
effective and, if required, to file with the Commission and have declared
effective any successor registration statement relating to the Existing Shares
if then required. Upon request of the Holder, the Company also agrees to use its
reasonable best efforts to have an additional shelf registration statement on
Form S-3 filed with the Commission and declared effective with respect to any
New Shares. Subject to the limitations contained in this Agreement, at any time
after the date of this Agreement and from time to time thereafter until the
termination of this Agreement, the Holder may request, and the Company shall
effect, a registration (on a shelf registration statement described above, or
otherwise) and sale under the Securities Act of all or part of its Registrable
Securities, which sale may be a “takedown” off the Existing Registration
Statement or another Form S-3 shelf registration statement. All registrations
and sales requested pursuant to this paragraph 1(a) are referred to in this
Agreement as “Demand Registrations”. Each request for a Demand Registration
shall specify the approximate number of Registrable Securities requested to be
registered and sold. Any underwritten sales by the Holder of Registrable
Securities under a registration statement shall be deemed “Demand
Registrations”, except for a Piggyback Registration pursuant to paragraph 2.



--------------------------------------------------------------------------------

b. Number and Size of Requests. The Holder is entitled to request an aggregate
of two (2) Demand Registrations on Form S-l or any similar long form
registration statement and unlimited Demand Registrations on Form S-3 or any
similar short form registration statement; provided, however, no demand shall be
made for a Demand Registration on Form S-l if the Company is eligible to use
Form S-3 or any similar short form registration statement for such Demand
Registration or if the Registrable Securities to be sold have been registered on
a Form S-3 shelf registration statement. Holder shall not demand for an
underwritten sale with an expected aggregate gross proceeds of less than Twenty
Million Dollars ($20,000,000) worth of Registrable Securities unless such sale
constitutes all of the Holder’s Registrable Securities.

c. Cut Backs on Demand Registrations. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company and the
Holder that, in such underwriter’s opinion, the aggregate number of securities
requested to be included in such offering by the Holder exceeds the number of
securities which can be sold in an orderly manner in such offering within a
price range acceptable to the Holder, then the Company will include in such
registration, prior to the inclusion of any other securities, the maximum number
of Registrable Securities requested to be included by the Holder, which, in the
opinion of such underwriters, can be sold in an orderly manner within such price
range.

d. Restrictions on Demand Registrations. The Company will not be obligated to
effect any Demand Registration (i) within twelve (12) months after the effective
date of any Demand Registration, (ii) during any period in which the Company is
in the process of negotiating or preparing, and ending on a date ninety
(90) days following the effective date of, a registration statement pertaining
to an underwritten public offering of securities for the account of the Company
or (iii) during any period in which the Company is in possession of material
information concerning the Company or its business and affairs, the public
disclosure of which would have a material adverse effect on the Company. In any
given twelve (12) month period, the Company may effect one (1) postponement for
up to one hundred eighty (180) days of the filing or the effectiveness of a
registration statement for a Demand Registration if, in the opinion of the
Company’s Board of Directors, such Demand Registration or offering of securities
would reasonably be expected to have a material adverse effect on any plan of
the Company or any of its subsidiaries to engage in any material acquisition of
assets outside the ordinary course of business, any material merger,
consolidation, or tender offer, or any other transaction; provided, however,
that in such event, the Holder will be entitled to withdraw such request and, if
such request is withdrawn, such Demand Registration will not count as one of the
permitted Demand Registrations, and the Company will pay all registration
expenses in connection with such registration.

e. Effective Registration Statement. A Demand Registration shall not be presumed
to have been requested if a registration statement with respect thereto shall
not have become effective (unless such Demand Registration has not become
effective due solely to the refusal of the Holder to proceed with the
registration, provided such refusal is not due to the advice of its counsel that
the registration statement, or the prospectus contained therein, or other
documents incorporated by reference therein, contain or contains an untrue
statement of a material fact or omits a statement of material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing), regardless of whether any
Registrable Securities are sold pursuant to such registration.

 

2



--------------------------------------------------------------------------------

2. Piggyback Registrations.

a. Right to Piggyback. Whenever the Company proposes to register or sell any of
its securities under the Securities Act (whether such registration is a primary
registration on behalf of the Company or a secondary registration on behalf of
any other person holding any of the Company’s securities) other than in a Demand
Registration and the registration form to be used is anything other than Forms
S-4 or S-8 or any successor forms (a “Piggyback Registration”), a
non-underwritten sale of its securities, or in connection with mergers,
acquisitions or exchange offers, the Company will give prompt written notice to
the Holder of its intention to effect such a registration or sale and the
estimated price range of such offering and, except as provided in paragraph 2(b)
below, will include in such registration all Registrable Securities with respect
to which the Company has received a written request for inclusion therein within
fifteen (15) business days after the Holder’s receipt of the Company’s notice.

b. Priority on Piggyback Registrations. If a Piggyback Registration is an
underwritten offering and the managing underwriters advise the Company that in
their opinion the number of securities requested by the Holder to be included in
any Piggyback Registration causes the aggregate number of securities to be sold
in such Piggyback Registration to exceed the number of securities which can be
sold in an orderly manner in such offering within a price range acceptable to
the Company, the Company will include in such registration (i) first, the
securities the Company proposes to sell which, in the opinion of such
underwriters, can be sold in an orderly manner within such price range and
(ii) second, the Registrable Securities requested to be included in such
registration by the Holder.

3. Registration Procedures. Whenever the Holder has requested that any
Registrable Securities be registered pursuant to this Agreement or sold pursuant
to a Demand Registration or Piggybank Registration, the Company will use
reasonable efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof (except
in the case of a sale pursuant to a Piggyback Registration which sale has been
terminated). Pursuant to such registration and sale, the Company will:

a. as soon as practicable, but in any event within ninety (90) days of a request
for registration of Registrable Securities, prepare and file with the Commission
a registration statement with respect to such Registrable Securities and use its
reasonable efforts to cause such registration statement to become effective
(provided that, before filing a registration statement or prospectus or any
amendments or supplements thereto, if requested, the Company will furnish to the
counsel of the Holder copies of all such documents proposed to be filed, which
documents will be subject to the review and reasonable comment of such counsel
with respect to any disclosure pertaining to such Holder);

 

3



--------------------------------------------------------------------------------

b. as soon as practicable, prepare and file with the Commission such amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective for a period of either (i) one hundred twenty (120) days (subject to
extension pursuant to the last paragraph of this paragraph 3) or, if such
registration statement relates to an underwritten offering, such period as in
the opinion of counsel for the underwriters a prospectus is required by law to
be delivered in connection with sales of Registrable Securities by an
underwriter or dealer, or (ii) such shorter period as will terminate when all of
the securities covered by such registration statement have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement (but in any event not before
the expiration of any longer period required under the Securities Act), and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

c. furnish to the Holder such number of copies of such registration statement,
each amendment and supplement thereto (in each case including all exhibits), the
prospectus included in such registration statement (including each preliminary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act such other documents as the Holder may reasonably request in order to
facilitate the disposition of the Registrable Securities;

d. if required, use its reasonable efforts to (i) register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Holder or underwriter reasonably requests and (ii) do any
and all other acts and things which may be reasonably necessary or advisable to
enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided, however, that the Company
will not be required to (x) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subparagraph,
(y) subject itself to taxation in any such jurisdiction or (z) consent to
general service of process in any such jurisdiction);

e. notify the Holder at any time when a prospectus relating to the Registrable
Securities is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, is the subject
of any stop order, or is otherwise not in compliance with the Securities Act or
other applicable laws and, at the request of any underwriter or any such seller,
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading;

f. cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed and,
if not so listed, to use reasonable efforts to be quoted on the NASDAQ national
market automated quotation system;

g. enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the Holder may reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

 

4



--------------------------------------------------------------------------------

h. make available for inspection by any underwriter participating in any
disposition pursuant to such registration statement and any attorney, accountant
or other agent retained by any underwriter, all relevant financial and other
records, corporate documents and properties of the Company, and use reasonable
efforts to cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such
underwriter, attorney, accountant or agent in connection with such registration
statement;

j. otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the Commission;

k. if requested by the managing underwriters, if any, or the Holder promptly
include in a prospectus supplement or post-effective amendment such information
as the managing underwriters, if any, or the Holder may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such prospectus supplement or such post-effective
amendment as soon as practicable after the Company has received such request;
provided, that the Company shall not be required to take any actions under this
Section 3(k) that are not, in the opinion of counsel for the Company, in
compliance with applicable law; and

l. cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by such registration statement
(including participation in “road shows”) taking into account the Company’s
business needs.

The Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in subparagraph (e) above, the
Holder will forthwith discontinue its distribution of Registrable Securities
pursuant to the registration statement relating to such Registrable Securities
until its receipt of the copies of the supplemented or amended prospectus
contemplated by subparagraph (e) above. In the event the Company shall give any
such notice, the applicable time period mentioned in subparagraph (b) above
during which a registration statement is to remain effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to subparagraph (e) above, to and including the
date when each seller of a Registrable Security covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by subparagraph (e) above. Notwithstanding anything in
the foregoing to the contrary, the Company shall not send such notice more than
once in any given twelve (12) month period and such notice shall be effective
for no more than 180 days.

4. Rights Granted to Third Persons. Notwithstanding any other rights granted to
the Holder hereunder, in the event that the Company shall after the date of this
Agreement grant rights and benefits to register any of its securities to any
other person which are similar to, greater than, or more favorable to the
interests of others when compared to those rights granted to the Holder
hereunder, the Holder shall be entitled to exercise rights similar to those
granted to such persons and this Agreement shall be amended ipso facto to the
fullest extent necessary to grant such similar, greater or more favorable rights
and benefits to the Holder.

 

5



--------------------------------------------------------------------------------

5. Registration Expenses.

a. Expenses Paid by the Company. All expenses incident to any Demand
Registration or Piggyback Registration effected pursuant to this Agreement and
the Company’s performance of or compliance with this Agreement will be borne by
the Company, including, without limitation, all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, duplicating
and printing expenses, road show expenses, messenger and delivery expenses, and
fees and disbursements of counsel for the Company and all independent public
accountants, underwriters (excluding discounts and commissions with respect to
Registrable Securities) and other persons retained by the Company. In addition,
in connection with any Demand Registration or Piggyback Registration, the
Company will bear the Company’s internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit or quarterly
review, the expense of any liability insurance and the expenses and fees for
listing the securities to be registered on each securities exchange on which
similar securities issued by the Company are then listed or quoted on the NASDAQ
national market automated quotation system. In connection with each Demand
Registration and underwritten offering by Holder, the Company will reimburse the
Holder for the reasonable fees and disbursements of one counsel chosen by the
Holder; provided, however, that if any Other Registrable Securities are also
included in such Demand Registration, the Company will only pay for one counsel
mutually agreed by Holder and the holders of the Other Registrable Securities.

b. Expenses Paid by the Holder. The Holder will pay any underwriters’ discount
or commission and registration fees applicable to the Registrable Securities,
and any other expenses incurred by the Holder which are not borne by the Company
as provided above.

6. Indemnification.

a. Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
holder of Registrable Securities whose Registrable Securities are covered by a
registration statement or prospectus and its affiliates, the officers,
directors, partners, members, managers, shareholders, accountants, attorneys,
agents and employees of each of them, each Person who controls each such holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees of each such
controlling person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter, from and against any and all losses, claims,
damages, liabilities, costs (including costs of preparation and reasonable
attorneys’ fees and any legal or other fees or expenses incurred by such party
in connection with any investigation or proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (each a “Loss”, or,
collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus, offering circular, free writing prospectus or other document
(including any related registration statement, notification, or the like)
incident to any such registration, qualification, or compliance, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein

 

6



--------------------------------------------------------------------------------

or necessary to make the statements therein not misleading, or any violation by
the Company of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation thereunder applicable to the Company and (without
limitation of the preceding portions of this Section 6(a)) will reimburse each
such holder, each of its affiliates, officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents and employees and each
Person who controls each such holder and the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each such controlling person, each such underwriter, and each Person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, Loss, damage, liability, or action, provided that the Company will not be
liable in any such case to the extent that any such claim, Loss, damage,
liability, or expense arises out of or is based on any untrue statement or
omission by such holder or underwriter, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such registration statement, prospectus, offering circular, free writing
prospectus or other document in reliance upon and in conformity with written
information furnished to the Company by such holder for use therein. It is
agreed that the indemnity agreement contained in this Section 6(a) shall not
apply to amounts paid in settlement of any such Loss, claim, damage, liability,
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld).

b. Indemnification by Holder of Registrable Securities. The Company may require,
as a condition to including any Registrable Securities in any registration
statement filed in accordance with this Agreement, that the Company shall have
received an undertaking reasonably satisfactory to it from the prospective
seller of such Registrable Securities to indemnify, to the fullest extent
permitted by law, severally and not jointly with any other holders of
Registrable Securities, the Company, its directors and officers and each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) and all other prospective sellers, from and
against all Losses arising out of or based on any untrue statement of a material
fact contained in any such registration statement, prospectus, offering
circular, or other document, or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and to (without limitation of the portions of this Section 6(b))
reimburse the Company, its directors and officers and each person who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and all other prospective sellers for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such claim, Loss, damage, liability, or action, in each case to
the extent, but only to the extent, that such untrue statement or omission is
made in such registration statement, prospectus, offering circular, or other
document in reliance upon and in conformity with written information furnished
to the Company by such holder for inclusion in such registration statement,
prospectus, offering circular or other document; provided, that the obligations
of such holder under such undertaking shall not apply to amounts paid in
settlement of any such claims, Losses, damages, or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such holder of Registrable Securities shall be
limited to the net proceeds received by the holder from the sale of Registrable
Securities covered by such registration statement.

 

7



--------------------------------------------------------------------------------

c. Conduct of Indemnification Proceedings. If any person shall be entitled to
indemnity hereunder or under the undertaking contemplated by Section 6(b) (an
“Indemnified Party”), such Indemnified Party shall give prompt notice to the
party from which such indemnity is sought (the “Indemnifying Party”) of any
claim or of the commencement of any proceeding with respect to which such
Indemnified Party seeks indemnification or contribution pursuant hereto;
provided, that the delay or failure to so notify the Indemnifying Party shall
not relieve the Indemnifying Party from any obligation or liability except to
the extent that the Indemnifying Party has been materially prejudiced by such
delay or failure. The Indemnifying Party shall have the right, exercisable by
giving written notice to an Indemnified Party promptly after the receipt of
written notice from such Indemnified Party of such claim or proceeding, to,
unless in the Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, assume, at the Indemnifying Party’s expense, the defense of any such
claim or proceeding, with counsel reasonably satisfactory to such Indemnified
Party; provided, that an Indemnified Party shall have the right to employ
separate counsel in any such claim or proceeding and to participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless: (i) the Indemnifying Party agrees to
pay such fees and expenses; or (ii) the Indemnifying Party fails promptly to
assume, or in the event of a conflict of interest cannot assume, the defense of
such claim or proceeding or fails to employ counsel reasonably satisfactory to
such Indemnified Party, in which case the Indemnified Party shall have the right
to employ separate counsel and to assume the defense of such claim or proceeding
at the Indemnifying Party’s expense; provided, further, that the Indemnifying
Party shall not, in connection with any one such claim or proceeding or separate
but substantially similar or related claims or proceedings in the same
jurisdiction, arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one firm of attorneys (together
with appropriate local counsel) at any time for all of the Indemnified Parties,
or for fees and expenses that are not reasonable. Whether or not such defense is
assumed by the Indemnifying Party, such Indemnifying Party will not be subject
to any liability for any settlement made without its consent (but such consent
will not be unreasonably withheld). The Indemnifying Party shall not consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect of such claim or litigation
for which such Indemnified Party would be entitled to indemnification hereunder.

d. Contribution. If the indemnification provided for in this Section 6 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative

 

8



--------------------------------------------------------------------------------

intent, knowledge, access to information and opportunity to correct or prevent
any such action, statement or omission. The parties hereto agree that it would
not be just and equitable if contribution pursuant to this Section 6(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding sentence. Notwithstanding the provisions of this Section 6(d), an
Indemnifying Party that is a selling holder of Registrable Securities shall not
be required to contribute any amount in excess of the amount that such
Indemnifying Party has otherwise been, or would otherwise be, required to pay
pursuant to Section 6(b) by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

e. Registration and Qualification under Other Securities Laws. Indemnification
similar to that specified above in this paragraph 6 (with appropriate
modifications) shall be given by the Company and the Holder with respect to any
required registration or other qualification of securities under any Federal or
state law or regulation of any governmental authority, other than the Securities
Act.

f. Advancement of Expenses. Upon the prior express approval of the indemnifying
party, which approval shall not be unreasonably withheld, the indemnification
required by this paragraph 6 shall be made by periodic payments of the amount
thereof during the course of the defense, as and when bills are received or
expense, loss, damage or liability is incurred, subject to refund if it is
determined the party incurring such expenses is not entitled to be indemnified
under this Agreement.

7. Underwritten Registrations.

a. Demand Underwritten Registrations. If the proposed sale by the Holder is an
underwritten offering of Registrable Securities pursuant to a Demand
Registration (including the Existing Registration Statement), the Company will
enter into an underwriting agreement in customary form with the underwriters for
such offering. Such agreement shall be reasonably satisfactory in substance and
form to the Company and the Holder, and the underwriters and shall contain such
representations and warranties by the Company and such other terms as are
generally prevailing in agreements of this type, including, without limitation,
indemnities substantially as provided in paragraph 6.

b. Demand or Piggyback Underwritten Registrations. No underwriting agreement (or
other agreement in connection with such offering) shall require the Holder to
make any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding the
Holder, the Registrable Securities, the Holder’s intended method of distribution
and any other representation required by law or that are reasonably requested by
the underwriter.

 

9



--------------------------------------------------------------------------------

c. Participation in Underwritten Registrations. No person may participate in any
registration hereunder which is underwritten unless such person agrees to sell
such person’s securities on the basis provided in any underwriting arrangements
approved by the person or persons entitled hereunder to approve such
arrangements at the price approved by such person or persons.

8. Preparation: Reasonable Investigation. In connection with the preparation and
filing of each registration statement under the Securities Act pursuant to this
Agreement, the Company will give each Holder of Registrable Securities
registered under such registration statement, their underwriters, if any, and
their respective counsel the reasonable opportunity to participate in the
preparation of such registration statement, each prospectus included therein or
filed with the Commission, and each amendment thereof or supplement thereto, and
will give any such underwriters and their counsel such access to its books and
records and such opportunities to discuss the business of the Company with its
officers and the independent public accountants who have certified its financial
statements as shall be necessary, in the opinion of such underwriters’ counsel,
to conduct a reasonable investigation within the meaning of the Securities Act.

9. Definitions.

a. “Affiliate” shall have the meaning set forth in Securities Exchange
Commission Rule 405, promulgated under the Securities Act.

b. “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

c. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

d. “Existing Registration Statement” means the Company’s registration statement
on Form S-3 (File No. 333-217867) that was declared effective on June 2, 2017,
as the same may be amended or extended, relating to the Existing Shares.

e. “Losses” means losses, claims, damages, liabilities, costs (including costs
of preparation and reasonable attorneys’ fees and any legal or other fees or
expenses incurred by such party in connection with any investigation or
proceeding), expenses, judgments, fines, penalties, charges and amounts paid in
settlement as incurred.

f. “Person” or “person” shall mean any natural person, corporation, limited
partnership, general partnership, limited liability company, joint stock
company, joint venture, association, company, estate, trust, bank trust company,
land trust, business trust, or other organization, whether or not a legal
entity, custodian, trustee-executor, administrator, nominee or entity in a
representative capacity and any government or agency or political subdivision
thereof.

 

10



--------------------------------------------------------------------------------

g. “Registrable Securities” means (i) the Existing Shares, (ii) any New Shares
and (iii) any other securities received on account of any of the foregoing in
any stock split, stock dividend, recapitalization or similar event; provided,
however, that any such securities described in the foregoing clauses (i) through
(iii) will cease to be Registrable Securities when they have been distributed to
the public pursuant to an offering registered under the Securities Act or
pursuant to a transaction exempt from registration under Rule 144 under the
Securities Act (or any similar rule then in force) or when all such securities
can be sold without restriction under Rule 144(k).

h. “Securities Act” means the Securities Act of 1933, as amended.

10. Termination. This Agreement, other than the provisions of paragraph 6,
insofar as such provisions relate to completed offerings, and paragraph 11 shall
terminate when the Holder no longer holds Registrable Securities.

11. Assignment. Notwithstanding anything herein to the contrary, the
registration rights of the Holder granted by this Agreement are transferable to
any recipient of a Registrable Security that acquires the same in a lawful
manner and is (i) a partner or retired partner of the Holder if it is a
partnership, (ii) a member or former member of the Holder if it is a limited
liability company, (iii) an officer or director or any former officer or
director of the Holder if it is a corporation, (iv) an Affiliate of the Holder
or (v) in connection with a pledge of Registrable Securities to a bona fide
lender; provided, however, that no party may be assigned any of the foregoing
rights unless the Company is given written notice by the assigning party at the
time of such assignment stating the name and address of the assignee and
identifying the securities of the Company as to which the rights in question are
being assigned; provided, further, that any such assignee shall receive such
assigned rights subject to all the terms and conditions of this Agreement.

13. Miscellaneous.

a. Current Public Information. The Company shall use commercially reasonable
efforts to file all reports required to be filed by it under the Securities Act
and the Exchange Act, and the rules and regulations adopted by the Commission
thereunder and shall take such further action as any Holder of Restricted
Securities (as that term is defined by Rule 144 adopted by the Commission under
the Securities Act) may reasonably request to the extent required to enable such
Holder to sell Restricted Securities pursuant to Rule 144 adopted by the
Commission under the Securities Act (as such rule may be amended from time to
time) or any similar rule or regulation hereafter adopted by the Commission.
Upon request, the Company shall deliver to any Holder of securities of the
Company a written statement as to whether it has complied with such
requirements.

b. Selection of Underwriters. The Company will select the investment banker(s)
and manager(s) to administer any underwritten offering effected pursuant to a
Demand Registration or Piggyback Registration, provided, however, that in the
case of an underwritten offering by Holder such selection shall be subject to
approval of the Holder, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

11



--------------------------------------------------------------------------------

c. Remedies. Any person having rights under any provision of this Agreement will
be entitled to enforce such rights specifically to recover damages caused by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

d. Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written
collective consent of the Company and the Holder.

e. Successors and Assigns. Except as otherwise provided, all covenants and
agreements in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not. Except as otherwise provided herein
or in any express assignment of this Agreement by the Holder, the provisions of
this Agreement which are for the benefit of the Holder are also for the benefit
of, and enforceable by, any subsequent Holder of the Registrable Securities,
which subsequent Holder shall be presumed to be a “Holder” upon any transfer
made pursuant to the terms of this Agreement.

f. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

g. Counterparts. This Agreement may be executed in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same Agreement.

h. Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

i. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement and the exhibits and schedules hereto will be
governed by the internal law, and not the conflict of laws provisions, of the
State of New York.

j. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be presumed to have been given when delivered personally to
the recipient, sent to the recipient by facsimile or by reputable express
courier service (charges prepaid) or mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid. Such notices,
demands and other communications will be sent to each party to this Agreement at
the address indicated below, or to such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party:

 

12



--------------------------------------------------------------------------------

If to the Company, to it at:

RigNet, Inc.

15115 Park Row, Suite #300

Houston, Texas 77084

Attention: General Counsel

Facsimile No.: 281-674-0101

With a copy to (which shall not constitute notice hereunder):

Norton Rose Fulbright

Fulbright Tower

1301 McKinney St., Suite 5100

Houston, Texas 77010

Attention: Brian P. Fenske

Facsimile No.: 713-651-5246

If to the Holder, to it at:

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, New York 10019

Attention: David Sorkin, Esq.

Fax: (212) 750-0003

With a copy to (which shall not constitute notice hereunder):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Gary Horowitz, Esq.

                  Joseph Kaufman, Esq.

Phone: (212) 455-2000

Fax: (212) 455-2502

k. Inconsistent Agreements. The Company will not enter into agreements which
legally conflict with this Agreement.

1. Registration Not Required. The Company will not be obligated to include any
shares of Registrable Securities in a Demand Registration or a Piggyback
Registration if the requested registration is not at that time required to
permit the proposed disposition or any resale of such Registrable Securities
without restrictions on transfer under the Securities Act.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

“COMPANY” RIGNET, INC. By:  

/s/ Brad Eastman

  Name: Brad Eastman   Title: Senior Vice President & General Counsel

 

“HOLDER” DIGITAL OILFIELD INVESTMENTS LP By: Digital Oilfield Investments GP
Limited, its general partner By:  

/s/ William J. Janetschek

  Name: William J. Janetschek   Title: Director

[Signature Page to Registration Rights Agreement]